

116 SRES 682 ATS: Recognizing the devastating explosion that rocked the Port of Beirut on August 4, 2020, and expressing solidarity with the Lebanese people.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 682IN THE SENATE OF THE UNITED STATESAugust 13, 2020Mr. Menendez (for himself, Mr. Risch, Mrs. Shaheen, Mr. Rubio, Mr. Warner, Mr. Romney, Mr. Murphy, and Mr. Portman) submitted the following resolution; which was referred to the Committee on Foreign RelationsDecember 22 (legislative day, December 21), 2020Committee discharged; considered and agreed toRESOLUTIONRecognizing the devastating explosion that rocked the Port of Beirut on August 4, 2020, and expressing solidarity with the Lebanese people.Whereas, on August 4, 2020, 2,750 tons of ammonium nitrate detonated at the Port of Beirut, killing more than 200 people and injuring thousands more;Whereas the dangerous and highly explosive material was unsafely stored at the Port of Beirut since 2014, despite repeated warnings over the threat the stockpile posed to the surrounding civilian population;Whereas the Secretary General of the Lebanese Red Cross was quoted as saying, “What we are witnessing is a huge catastrophe.”;Whereas the blast destroyed vast swaths of infrastructure across Beirut and displaced up to 300,000 people;Whereas the blast destroyed or damaged the entire port of Beirut, through which Lebanon imports the bulk of its food, including the destruction of approximately 120,000 metric tons of desperately needed food stocks, according to the United Nations;Whereas, prior to the blast, nearly 1,000,000 people in the Beirut metropolitan area, including more than 500,000 children, did not have the means to buy basic essentials, including food;Whereas Lebanon already struggles to support the largest per-capita population of refugees in the world, including nearly 1,000,000 Syrian refugees currently registered with the United Nations;Whereas the governor of Beirut predicted that the full cost of recovery and relief could be between $3,000,000,000 and $5,000,000,000;Whereas several Beirut hospitals, already struggling to procure medical equipment and pay medical staff amid the spread of COVID–19, have sustained too much blast damage to admit new patients;Whereas the blasts coincides with a period of protracted political crisis in Lebanon;Whereas, after months of political deadlock, Lebanon formed a government in January of this year with the backing of Hezbollah, a United States-designated Foreign Terrorist Organization (FTO), and its allies;Whereas endemic corruption and Hezbollah’s mismanagement has led Lebanon to the brink of economic collapse, including an 80 percent currency devaluation since 2019, one of the highest rates of public debt, food insecurity, and hyperinflation;Whereas the United States Government has longstanding concerns about Hezbollah’s use of and influence over the Beirut port as a transit and storage point for its terrorist enterprise;Whereas the people of Lebanon across the political spectrum have renewed demands for a meaningful change in Lebanon’s political leadership, government accountability, and transparency;Whereas, following the explosion and public outcry from the Lebanese people, Prime Minister Hassan Diab announced on August 10, 2020, that he and his government would step down;Whereas international donors, including the United States, have pledged $297,000,000 in aid to Lebanon at a virtual summit hosted by French President Emanuel Macron;Whereas the United States, through the United States Agency for International Development, announced on August 7, 2020, that it would provide more than $15,000,000 in humanitarian assistance to aid the people of Lebanon following the explosions at the Port of Beirut, and that these funds would support life-saving medical responses and relief for the immediate needs of people facing this tragedy, including food aid for 50,000 people for three months and medical and pharmaceutical support for up to 60,000 people for three months; and Whereas a stable Lebanon with a credible, transparent government free from Iranian and Hezbollah interference is in the broader national security interests of the United States and United States partners and allies: Now, therefore, be itThat the Senate—(1)extends its heartfelt condolences to, and stands with, the people of Lebanon;(2)supports United States Government efforts to provide emergency humanitarian relief in concert with other governments and international partners;(3)affirms that United States assistance, led by the United States Agency for International Development, should be delivered directly to the Lebanese people through properly vetted channels, organizations, and individuals;(4)calls on the Government of Lebanon to conduct a credible, impartial, and transparent investigation into the cause of, and responsibility for, the explosion, and include impartial international experts as part of the investigation team;(5)calls on the investigation team to evaluate and determine the root causes of instability and economic mismanagement that have impacted the people of Lebanon; and(6) further calls on the Government of Lebanon to restore faith and confidence by prioritizing policies and programs that advance the interests of the people of Lebanon.